FILED
                             NOT FOR PUBLICATION                            NOV 02 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



TOBIAS I. BACA, AKA Tobias Baca,                 No. 09-16491

               Plaintiff - Appellant,            D.C. No. 2:09-cv-00687-ECV

  v.
                                                 MEMORANDUM *
ROBERT N. EWING; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Arizona
                   Frederick J. Martone, District Judge, Presiding

                            Submitted October 19, 2010 **

Before:        O’SCANNLAIN, LEAVY, and TALLMAN, Circuit Judges.

       Tobias I. Baca appeals pro se from the district court’s judgment dismissing

his action without prejudice under Federal Rule of Civil Procedure 41(b). We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion, Ash v.

Cvetkov, 739 F.2d 493, 495 (9th Cir. 1984), and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court did not abuse its discretion by dismissing the action

without prejudice for lack of prosecution because Baca failed to comply with

Arizona Local Rule 3.8(a) and failed to appear in response to the court’s order to

show cause. See id. at 496-97 (listing factors to consider before dismissing an

action for lack of prosecution and explaining that “[a] relatively brief period of

delay is sufficient to justify” a dismissal without prejudice for failure to prosecute).

Accordingly, we do not address Baca’s contentions about the merits.

      AFFIRMED.




                                            2                                    09-16491